 



EXHIBIT 10.6
FIFTH AMENDMENT TO
RIGHT OF FIRST REFUSAL AGREEMENT
AND
DUE DILIGENCE REIMBURSEMENT AGREEMENT
     THIS FIFTH AMENDMENT (this “Amendment”) TO THAT RIGHT OF FIRST REFUSAL
AGREEMENT AND DUE DILIGENCE REIMBURSEMENT AGREEMENT, (as amended by four (4)
mesne amendments, the “Frame Agreement”) is made and entered into and effective
as of the 14th day of April, 2003, by and between FIRSTCITY FINANCIAL
CORPORATION, a Delaware corporation (“FCFC”), and FIRSTCITY SERVICING
CORPORATION, a Texas corporation (“Servicing”), on the one hand, and CARGILL
FINANCIAL SERVICES CORPORATION, a Delaware corporation (“CFSC”), and CFSC
CAPITAL CORP. II, a Delaware corporation (“CCCII”), on the other hand.
RECITALS
     A. FirstCity Holdings Corporation (“FCH”), a second tier subsidiary of
FCFC, and CFSC Capital Corp. XXX (“CCC-30”), a wholly owned subsidiary of CFSC,
have entered into a Loan Agreement dated as of April 6, 2000, together with
those two Amendment to Loan Agreement and Extension of Promissory Note dated as
of January 12, 2001 and March 31, 2002 respectively, and that Third Amendment to
Loan Agreement dated as of July 17, 2002 (as thereafter amended, modified,
extended, supplemented or increased from time to time, the “Loan Agreement”)
pursuant to which CCC-30 agreed to make advances from time to time
(collectively, the “Loan”) to FCH in an amount not to exceed $35,000,000.00. FCH
has requested that CCC-30 agree to extend the Maturity Date (as defined in the
Loan Agreement) to March 31, 2005.
     B. It is a condition precedent to CCC-30’s agreement to so extend the
Maturity Date that FCFC and Servicing execute and deliver this Amendment.
Notwithstanding the contemporaneous amendment of both the Loan Agreement and the
Frame Agreement, each of Borrower and CFSC acknowledge that the Frame Agreement
and the Loan Agreement are not linked in any way other than the execution of
each such agreement serving as partial consideration for the execution of the
other such agreement.
     C. The parties to the Frame Agreement desire to extend the term of the
Frame Agreement from February 1, 2004 to February 1, 2006 on the terms and
conditions herein contained and to amend certain of the definitions contained in
the Frame Agreement as set forth herein.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in good consideration of the premises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending to be legally bound, agree as
follows:
ARTICLE I
Definitions
     1.01 Capitalized terms used in this Amendment are defined in the Frame
Agreement, as amended hereby, unless otherwise stated.
ARTICLE II
Amendments
     2.01 Amendment to Definition of Excluded Product. The definition of
“Excluded Product” in Article 1 of the Frame Agreement is hereby amended by
deleting the definition in its entirety and substituting in replacement thereof
the following:
“Excluded Product” means (a) any single asset acquisition or portfolio
acquisition with a purchase price or acquisition cost less than the Investment
Threshold, (b) FirstCity’s acquisition or start up of niche or specialty finance
operations or companies (unless FirstCity invites Cargill to participate in the
acquisition or start up of such niche or specialty finance operations or
companies), (c) the acquisition of more than fifty percent (50%) of the stock or
other equity ownerships interest by a FCFC Affiliate relating to the equity
interest of any Person which owns loans, receivables, real estate or related
assets (unless FirstCity invites Cargill to participate in any such acquisition,
though the participation of Cargill will be limited to the extent necessary to
preserve the ability to allow consolidation for tax purposes of FCFC and the
acquired entity) and (d) any product for which Cargill shall have delivered to
FirstCity a negative Transaction Response or CFSC Withdrawal Notice, or failed
to deliver a Transaction Response on or before the Transaction Response Date,
from and after the date of delivery of such response or notice to FirstCity, or
after the Transaction Response Date, as applicable.
     2.02 Amendment to Definition of Geographic Area. The definition of
“Geographic Area” in Article 1 of the Frame Agreement is hereby amended by
deleting the definition in its entirety and substituting in replacement thereof
the following:
“Geographic Area” means the United States, Canada, Mexico, Central America and
South America.
     2.03 Amendment to Definition of Investment Threshold. The definition of
Investment Threshold in Article 1 of the Frame Agreement is hereby amended by
deleting the definition in its entirety and substituting in replacement thereof
the following:

2



--------------------------------------------------------------------------------



 



“Investment Threshold” means $4,000,000 for Included Product other than Consumer
Assets and $500,000 for Included Product that consists of Consumer Assets (with
the respective thresholds measured in aggregate for each Asset Purchase
Proposal).
     2.04 Amendment to Definition of Monthly Retainer. The definition of
“Monthly Retainer” in Article 1 of the Frame Agreement is hereby amended by
deleting the definition in its entirety and substituting in replacement thereof
the following:
“Monthly Retainer” means a monthly payment from CFSC to Servicing as
compensation for the exclusivity provisions of this Agreement, with the gross
amount of such Monthly Retainer paid to Servicing being $22,500 per month;
provided, however, that the gross amount of such Monthly Retainer paid to
Servicing shall be adjusted to reflect Cargill’s contribution to deal flow as
provided for in Article 4 of this Agreement.
     2.05 Amendment to Definition of Termination Date. The definition of
“Termination Date” in Article 1 of the Frame Agreement is hereby amended by
deleting “February 1, 2004, or such earlier or later date as may be agreed to in
writing by all parties to this Agreement” and substituting in replacement
thereof the following:
“February 1, 2006; provided, however, that the Termination Date shall be
automatically extended for an additional year (without any additional action or
consent of the parties) on a year-to-year basis until any one or more of the
parties hereto gives written notice to the other parties hereto on or before
July 31 of the calendar year prior to the then applicable Termination Date that
the Termination Date shall not be so automatically extended.”
     2.06 Amendment by Addition of New Section 2.9. Article 2 of the Frame
Agreement is hereby amended by adding the following section as a new
Section 2.09.
“Section 2.9 Consumer Investment Threshold Review. The definition of Investment
Threshold in this Agreement shall be reviewed by the parties to the Agreement
during May 1-31, 2004 for possible amendment as set forth in the remainder of
this Section 2.9. If the parties are satisfied with the existing working
arrangement with respect to the Investment Threshold that applies to Consumer
Assets, this Agreement will remain as currently written with respect to such
definition. If, however, CFSC has not actively participated with FCFC or
Servicing or any of their Affiliates in

3



--------------------------------------------------------------------------------



 



pricing any consumer loan portfolios or in the evaluation of any consumer
collection platforms as evidenced by the active involvement of CFSC personnel
other than Kari Johnson or E. Gerald O’Brien II, then the definition of
Investment Threshold shall be amended in its entirety by replacing it with the
definition of Investment Threshold in effect prior to execution of the Fifth
Amendment to this Agreement.
ARTICLE III
No Waiver
     3.01 Except as otherwise specifically provided for in this Amendment,
nothing contained herein shall be construed as a waiver by any party hereto of
any covenant or provision of the Frame Agreement, this Amendment, the Loan
Agreement or of any other agreement between or among any of the parties to the
Frame Agreement; and any party’s failure at any time or times hereafter to
require strict performance by any other party of any provision thereof shall not
waive, affect or diminish any right of such party to thereafter demand strict
compliance therewith.
ARTICLE IV
Ratifications, Representations and Warranties
     4.01 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Frame Agreement, and, except as expressly modified and superseded by this
Amendment, the terms and provisions of the Frame Agreement are ratified and
confirmed and shall continue in full force and effect. The parties hereto agree
that the Frame Agreement, as amended hereby, shall continue to be legal, valid,
binding and enforceable in accordance with its terms.
     4.02 Representations and Warranties. Each party hereto hereby represents
and warrants to each other party hereto that (a) the execution, delivery and
performance of this Amendment has been authorized by all requisite corporate
action on the part of such party and will not violate the articles of
incorporation or bylaws of such party; and (b) such party is in full compliance
with all covenants and agreements contained in the Frame Agreement, as amended
hereby.
ARTICLE V
Miscellaneous Provisions
     5.01 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

4



--------------------------------------------------------------------------------



 



     5.02 Transferability of Agreement. This Amendment shall be binding upon the
parties hereto and their respective successors and permitted assigns.
     5.03 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.
     5.04 Effect of Waiver. No consent or waiver, express or implied, by any
party hereto to or for any breach of or deviation from any covenant or condition
by any other party hereto shall be deemed a consent to or waiver of any other
breach of the same or any other covenant, condition or duty.
     5.05 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     5.06 Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS.
     5.07 Final Agreement. THE FRAME AGREEMENT, AS AMENDED HEREBY, REPRESENTS
THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER THEREOF
ON THE DATE THIS AMENDMENT IS EXECUTED. THE FRAME AGREEMENT, AS AMENDED HEREBY,
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENT BETWEEN THE
PARTIES. NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY
PROVISION OF THIS AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED
BY THE PARTIES HERETO.
[signature page follows]

5



--------------------------------------------------------------------------------



 



          Executed as of the date first indicated above.

              FIRSTCITY FINANCIAL CORPORATION
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            FIRSTCITY SERVICING CORPORATION
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            CARGILL FINANCIAL SERVICES CORPORATION
 
       
 
  BY:    
 
       
 
  Name:     E. Gerald O’Brien II
 
  Title:     Vice President
 
            CFSC CAPITAL CORP. II
 
       
 
  BY:    
 
       
 
  Name:     E. Gerald O’Brien II
 
  Title:     Vice President

6